DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8, 10-14, and 17-23 are currently pending, with claims 10-14 being previously withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. “Highly Stretchable and Wearable Graphene Strain Sensors with Controllable Sensitivity for Human Motion Monitoring”. March 2015 (hereinafter Park) in view of Lee et al. US Publication 2014/0103298 (hereinafter Lee) in view of Gabriel et al. US Publication 2008/0021339 (hereinafter Gabriel) and in further view of Tsukada et al. US Publication 2014/0303470 (hereinafter Tsukada). 
Regarding claim 1, Park discloses a sensing system that includes a sensor (Figures 1a-c) including a fiber (Figure 1a-C, which shows a strand of yarn), with a 
Park however is silent on the electrical connectors being formed on the graphene oxide and the specific material though again it is unlikely the alligator clips (electrical connectors) would be made of graphene oxide as they appear to be made of some type of metal. Lee teaches a graphene based sensing system, comprising: a sensor including a flexible substrate having a first and second end (element 24); a graphene oxide sensing element deposited on at least a partial length of said flexible substrate between the first and second ends (element 22), a first electrical connector coupled to said first side of said graphene oxide sensing element and a second electrical connector coupled to said second side of said graphene oxide sensing element (elements 26, which are located on opposing sides of the graphene element, see Figure 10), where the connectors are made of a material different than graphene oxide (26, which is made of deposited silver nanoparticles as a coating). It would have been obvious to the skilled 
Park again would have required the needed processing components in order to display the strain and resistance results (Figure 5-6) however it is not explicitly disclosed. Gabriel teaches a physiological monitor with a carbon nanotube sheet (element 106, which is comparable to graphene), a power source coupled to said first and second electrical connectors of said sensor, said power source adapted to apply a constant voltage to said sensor (element 113 [0109]); a measurement element communicatively coupled to said sensor measuring an electrical current in said graphene oxide sensing element due to said constant voltage (element 122 [0117]); and a calculation element including a non-transitory computer-readable storage medium storing a set of instructions and a processor operative to execute said set of instructions, said set of instructions, when executed by said processor, causing said processor to calculate an electrical resistance of said graphene oxide sensing element based on said electrical current and said constant voltage and to calculate a condition for said graphene sensing element at a location of said sensor based on a relationship between said electrical resistance and said condition for said graphene oxide sensing element ([0048][0064][0144]). It would have been obvious to the skilled artisan before 
Park teaches that a yarn is utilized as the substrate, however yarn can both be a plural set of fibers or a single fiber. Tsukada teaches a biological signal monitoring device that includes a single fiber with a longitudinal axis as the substrate for the graphene sensing element with a first end and a second end spaced apart from the first end (element 11 with the sensor 12 layered around it; see also [01217]-[0225], see also Figures 1 and 11A for the two ends along the fiber substrate). It would have been obvious to the skilled artisan before the effective filing date to reduce the needed fibers for the substrate as taught by Tsukada in lieu of the substrate (yarn) of Park as the two are art recognized equivalents of each other and would have produced predictable results (creation of a smaller, thinner substrate). 
Regarding claims 2-3 and 5, Park does not explicitly mention the condition being temperature nor its associated processing. Lee discloses that the condition is a temperature ([0003]), the processor determines the temperature based on a model defining a linear relationship between a natural logarithm of said electrical resistance of said sensing element and an inverse of the temperature (abstract, Figure 2, which shows the correlation between the two). Lee additionally teaches that the processor calculates a plurality of temperatures (Figure 2, which shows the temperature calculations over time), each of said plurality of temperatures being calculated at a corresponding one of a plurality of times (Figure 2). It would have been obvious to the skilled artisan before the effective filing date to additionally monitor temperature as taught by Lee with the device of Park as the sensor is identical and by including 
Regarding claim 4, Park discloses that the flexible substrate is adapted to be affixed to a person’s skin (Figure 6B which shows the device being affixed to skin, specifically a person’s neck).
Regarding claim 7, Park as modified by Lee, Gabriel, and Tsukada discloses that the at least one sensor is configurable as an EKG electrode by positioning the at least one sensor to measure electrical potential generated by a heart through direct electrical connection with a patient’s skin (Figures 1c and 6f, which shows the base device which is fully capable without any additional structural modifications of performing the claimed intended use).
Regarding claim 8, Park is silent on pressure sensing, though fully capable of doing so. Lee specifically teaches that the condition is pressure (abstract, [0004]). It would have been obvious to the skilled artisan before the effective filing date to utilize the processing of Lee with the device of Park in order to allow for a more versatile device given the structure is identical.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee, Gabriel, Tsukada, as applied to claim 2, and in further view of Coleman et al. US Publication 2016/0287175 (hereinafter Coleman). 
Regarding claim 6, Park as modified by Lee, Gabriel, and Tsukada teaches a processor but is silent on determining a pulse rate from the changes in electrical resistance. Coleman teaches a strain gauge that includes a processor that is configured to determine a pulse rate for a person based on changes in said electrical resistance .
Claim 17-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee and in further view of view of Tsukada.
Regarding claim 17, Park as modified by Lee and Tsukada teaches the sensor (see contents of rejected claim 1 above). Park further teaches that the graphene oxide sensing element has an intermediate segment between the first end and second end of the graphene oxide sensing element (Figures 1b-c, the coating in red).
Regarding claim 18, Park discloses that the yarn is made of wool, nylon, or rubber (2. Results and Discussion section, paragraph 2), but does not explicitly mention that the substrate is made from polyester or polyimide. Lee discloses that the singe fiber flexible substrate is made from one of a polyester and a polyimide ([0005] which mentions polyimide). It would have been obvious to the skilled artisan before the effective filing date to utilize the material choice of Lee in lieu of the above mentioned materials for Park as they are art recognized equivalents and would have performed 
Regarding claim 19, Park discloses that the fiber substrate is made of wool (2. Results and Discussion, paragraph 2). Park again is silent on the single fiber substrate as yarn can be made of more than one fiber, Tsukada renders this obvious above, see contents of rejected claims 1 and 17. Tsukada additionally teaches a flexible substrate made of a fiber (silk fiber [0220]). 
Regarding claim 20, Park is silent on the method of manufacturing step of inkjet printing. Lee discloses that the graphene oxide sensing element is deposited on said fiber flexible substrate by inkjet printing a graphene oxide solution on said flexible substrate ([0003][0005][0017] which details the specific use of inkjet printing for graphene). The single fiber aspect rendered obvious above by Tsukada. It would have been obvious to the skilled artisan before the effective filing date to utilize the inkjet printing method to create the graphene oxide as taught by Lee with the device of Park as it is a cost effective and precise way to deposit graphene oxide (see also Lee US2012/0170171 at [0009][0013] and the abstract which was incorporated by reference entirely in Lee at [0017]).
Regarding claim 23, Park discloses a casing layer provided on said intermediate segment of said graphene oxide sensing element (Figure 1c which shows a PDMS coating over an intermediate segment).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee, and Tsukada, as applied to claim 17, and in further view of Quintanar et al. US Publication 2013/0345539 (hereinafter Quintanar). 

Regarding claim 22, Park as modified by Lee teaches an electrical connector made of conductive ink (silver, as mentioned above by Lee), but mentions it being silver ink and not explicitly an epoxy. Quintanar teaches utilizing a conductive epoxy (silver epoxy ink [0020]) for the electrical connectors. It would have been obvious to the skilled 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot in view of the new ground(s) of rejection. Given that Lee is no longer the primary reference, the arguments are moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/B.M.A/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794